MEMORANDUM **
Jaspreet Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA properly concluded that Kaur’s motion to reopen, filed nearly two years after the BIA issued its final order, was untimely. See 8 C.F.R. § 1003.2(c)(2); Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002) (recognizing that motions to reopen to adjust status must be filed no later than ninety days after the BIA issues its final decision).
Furthermore, the BIA did not abuse its discretion in determining that Kaur failed to demonstrate changed circumstances in India to qualify for the regulatory exception to the time limit for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii).
We lack jurisdiction to consider Kaur’s contention that the immigration judge did not advise Kaur of the relief available to her because she failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (recognizing that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.